DETAILED ACTION
Status of Claims:
Claims 39-54 are pending.
Claims 39-54 are new.
Claims 1-38 are canceled.
This Action is Made Final.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 20-38 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The previous rejection is withdrawn in view of all previously entered claims being canceled. However, the newly added claims are rejected under a Double Patenting rejection USC 102 and  103 in view of the art cited below. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
Claims 39-42 and 44-54 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 10,265,457. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding Claim 1:
	The claims of the patent disclose the magnetic hemofilter assembly comprising: a first magnet; a filter housing (container), the filter housing defining an input port, and output port, and one or more volumes within the filter housing, the input port configured to receive blood (filter is a hemofilter, therefore itis configured to receive blood); and a stack of a plurality of meshes, wherein the plurality of meshes comprises a first mesh, the first mesh comprising a plurality of wires, the stack of a plurality of meshes disposed within the filter housing, the first mesh in fluid communication with the input port, the plurality of wires comprising a magnetizable material; wherein the first magnet produces a magnetic field that is substantially perpendicular to the stack of a plurality of meshes and sufficiently strong to induce a magnetic field in the magnetizable material (produces a magnetic field) such that a high magnetic field gradient is generated in one or more regions near a surface of each wire of the plurality of wires, wherein blood-borne magnetic targets are captured in one or more regions having the high magnetic field gradient (see claim 1).
Regarding Claims 40, 42, 46, 48, 49, and 53:	
	The claims of the patent disclose the hemofilter of claim 39. The claims do not explicitly disclose quiescent capture zones, an inhomogeneous magnetic field, that the meshes are 
Regarding Claim 41:
	The claims of the patent disclose the hemofilter assembly of claim 39 wherein the stack of a plurality of meshes is arranged relative to the one or more volumes to define a laminar flow pathway through at least one of the one or more volumes (see claim 16).
Regarding Claim 44:
	The claims of the patent disclose the hemofilter assembly of claim 39. The claims do not limit the size of the assembly. However, the size of an article is not a matter of invention (see In re Rose, 105 USPQ 237 (CCPA 1955), MPEP § 2144.04) and it would have been obvious to one skilled in the art to adjust the size and achieve a flow rate from about 40 ml/min to about 400 ml/min..
Regarding Claim 45:
	The claims of the patent disclose the hemofilter assembly of claim 39 wherein the first mesh defines a weave of the plurality of wires, wherein the weave is configured such that areas of substantially maximum magnetic retarding forces overlap with areas of substantially minimum viscoelastic drag forces (see claim 19).
Regarding Claim 47:

Regarding Claim 50:
	The claims of the patent disclose the hemofilter assembly of claim 39 wherein the first magnet is one of a plurality or pair of magnet (second magnet) (see claim 12).
Regarding Claim 51:
	The claims of the patent disclose the hemofilter assembly of claim 39. The claims do not disclose the aperture spacing of the first mesh. It would have been obvious to one skilled in the art to adjust the aperture spacing of the mesh of the patent in order to create a laminar labyrinth flow path  without dead spots or eddies (see claim 16).
Regarding Claim 52:
	The claims of the patent disclose the hemofilter assembly of claim 39 further comprising a second magnet, wherein the first magnet and the second magnet are arranged on opposing sides of the filter housing (on the second surface) (see claim 15).
Regarding Claim 53:
	The claims of the patent disclose the hemofilter assembly of claim 39, wherein the housing defines a pair of surfaces having a larger surface (first surface and second surface) area compared to other surfaces (wall surfaces) defined by the housing, wherein blood entering the input port is diverted by the housing such that that the blood spreads over the larger surface area (see claim 1).
Claim 43 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,265,457 in view of Kronick (USPN 4,375,407). 
Regarding Claim 43: The claims of the patent do not disclose that the plurality of magnetic meshes are arranged in a random and non-aligned configuration. Kronick teaches that a bat or wad of steel wool (random and non-aligned) can be used in place of steel wire in a hemofilter (see col. 3 lines 3-17). It would have been obvious to one skilled in the art to replace the mesh of the claims of the patent with the steel wool (random configuration mesh) of Kronick because it is the simple substitution of one known mesh configuration for separating components form blood with another known mesh configuration, obviously resulting in separation with an expectation of success.  The simple substitution of one known element for another is likely to be obvious when predictable results are achieved (see KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007), MPEP § 2143, B.).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 39-54 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 

Regarding Claim 29:
	The claim states “a plurality of meshes…comprises a first mesh, the first mesh comprising a plurality of wires…the plurality of wires comprising a magnetizable material…” The claim further states “produces a magnetic field that is substantially perpendicular to the stack of a plurality of meshes and sufficiently strong to induce  a magnetic field in the magnetizable material…” It is not clear if only the first mesh is required to comprise magnetizable material or if all of the plurality of meshes are magnetizable. 

Regarding Claims 40 and 49:
	The claims requires “quiescent capture zones” this limitation renders the claim indefinite because it is not clear what structure is required by this limitation. The location of a quiescent zone will depend on the structure of the meshes, housing, and the flow conditions through the assembly. As no flow conditions are required in the assembly it is not clear what structure is required to meet this limitation. 

Regarding Claims  41 and 46:
	The claims state “to define a laminar flow pathway…”  and “laminar flows…” respectively. These limitation renders the claims indefinite because flow conditions (laminar flow) are dependent on flow rate through the assembly. Therefore, it is not clear how the 

Regarding Claim 43:
	The claim refers to “the plurality of meshes” there is insufficient antecedent basis for this limitation within the claim. 
	The claim further states that he “meshes are arranged in a random and non-aligned configuration.” However, claim 39 requires that the magnetic field be substantially perpendicular to the stack of the plurality of meshes. It is not clear what would be considered perpendicular to a non-aligned configuration. 

Regarding Claim 47:
	The claim states “the first mesh is selected such that the Reynolds number for blood passing through the stack is less than or of order 2300.” This limitation renders the claim indefinite because Reynolds number is dependent on the flow speed and other unspecified characteristic of the fluid and assembly. It is therefore not clear what selection is being made to have a Reynolds number less than or of order 2300. The phrase “of order 2300” further renders the claim indefinite because it is not clear if the claim is open to Reynolds numbers greater than 2300 or not. 

Regarding Claim 53:

  
The remaining claims are indefinite as they depend from an indefinite claim.
  
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 43 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 43 requires “a random and non-aligned configuration” of the plurality of meshes, however claim 39 from which it depends requires a stack of a plurality of meshes. The .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 39-43, 45-49, 53 and 54 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lansdorp et al (USPN 5,514,340).

Regarding Claim 39:
	Lansdorp teaches the magnetic hemofilter assembly comprising: a first magnet solenoid magnet) (see col. 7 lines 29-50); a filter housing (housing 2), the filter housing defining an input port (inlet element 4), and output port (outlet element 6), and one or more volumes (chamber 

Regarding Claim 40:
	Lansdorp teaches the hemofilter assembly of claim 39 wherein the one or more regions define quiescent capture zones configured to capture magnetically-labeled biomolecules (material is captured and the same structure as claimed is disclosed by the prior art, therefore the same quiescent capture zones will be defined) (see col. 9 lines 61-66.

Regarding Claim 41:
	Lansdorp teaches the hemofilter assembly of claim 39 wherein the stack of a plurality of meshes is arranged relative to the one or more volumes (stack of meshes are arranged in the 

Regarding Claim 42:
	Lansdorp teaches the hemofilter assembly of claim 39 wherein the first magnet is arranged to create an inhomogeneous magnetic field near one or more wires of the plurality of wires. Lansdorp does not explicitly teach an inhomogeneous magnetic field, however Lansdorp teaches a filter mesh as disclosed by the applicant (see fig, 2). As the structure is the same as claimed there will inherently be an inhomogeneous magnetic field near one or more of the plurality of wires.  Regarding product and apparatus claims, when the structure recited in the
reference is substantially identical to that of the claims, claimed properties or functions
are presumed to be inherent. The Courts have held that it is well settled that where there
is a reason to believe that a functional characteristic would be inherent in the prior art, the
burden of proof then shifts to the applicant to provide objective evidence to the contrary
(see In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed.
Cir. 1997), MPEP § 2112.01, I.).

Regarding Claim 45:

Cir. 1997), MPEP § 2112.01, I.).

Regarding Claim 46:
	Lansdorp teaches the hemofilter assembly of claim 39 wherein the plurality of meshes are arranged such that blood passing therethrough separates into one or more laminar flows that divide and recombine as the one or more laminar flows move through one or more of the plurality of meshes. The mesh is made of woven wires; therefore, the blood will separate as it passed through the mesh (see col. 6 lines 35-38). Lansdorp does not explicitly refer to laminar flow, however laminar flow is a method limitation. As the claims are directed to an assembly (apparatuses) method limitations only add patentable weight to the extent that the prior art 

Regarding Claim 47:
	Lansdorp teaches the hemofilter assembly of claim 39 wherein the first mesh is selected such that the Reynolds number for blood passing through the stack is less than or of order 2300. Lansdorp does not explicitly refer to a Reynolds number, however the Reynolds number is a method limitation. As the claims are directed to an assembly (apparatuses) method limitations only add patentable weight to the extent that the prior art device must be capable of the same function. As fluid can flow through the volume of Lansdorp under different flow conditions (see figs. 3A-4F) a laminar flow pathway (Reynolds number less than 2300) can be defined. 

Regarding Claim 48:
	Lansdorp teaches the hemofilter assembly of claim 39 where arrangement of the plurality of meshes and size and shape of the one or more volumes are selected to avoid dead-spots with regard to blood flowing through the stack. Lansdorp does not explicitly teach the flow conditions within the filter. However, the occurrence of dead spots is a method limitation as it is dependent on the flow rate through the assembly.  As the claims are directed to an assembly (apparatuses) method limitations only add patentable weight to the extent that the prior art device must be capable of the same function. As fluid can flow through the volume of 

Regarding Claim 49:
	Lansdorp teaches the hemofilter assembly of claim 39 wherein the stack defines one or more quiescent capture zones to retain one or more targets from blood flowing near one or more wires of the plurality of wires (material is captured and the same structure as claimed is disclosed by the prior art, therefore the same quiescent capture zones will be defined) (see col. 9 lines 61-66.

Regarding Claim 53:
	Lansdorp teaches the hemofilter assembly of claim 39 wherein the filter housing is configured to increase flow rate through the one or more volumes by reducing drag force. The drag force is reduced in comparison to at least some hemofilter assemblies.

Regarding Claim 54:
	Lansdorp teaches the hemofilter assembly of claim 39, wherein the housing defines a pair of surfaces (frusto conical chamber) having a larger surface area compared to other surfaces (entrance to inlet and exit from outlet elements) defined by the housing (see col. 6 lines 7-25), wherein blood entering the input port is diverted by the housing such that that the blood spreads over the larger surface area (see fig, 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lansdorp et al (USPN 5,514,340).


	Lansdorp teaches the hemofilter assembly of claim 39.
	Lansdorp does not disclose wherein a size of the input port, a size of the output port, and size of the one or more volumes are selected to support a flow rate between the input port and the output port that ranges from about 40 ml/min to about 400 ml/min. However, the size of an article is not a matter of invention (see In re Rose, 105 USPQ 237 (CCPA 1955), MPEP § 2144.04). Therefore, it would have been obvious to one skilled in the art to adjust the size of the input port, output port, and one or more volumes to support a flow rate from about 40 ml/min to about 400 ml/min. 

Claim 39, 42, 43, 50, and 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christensen (USPN 4,769,130) in view of Kronick (USPN 4,375,407).

Regarding Claim 39:
	Christensen teaches the magnetic assembly comprising: a first magnet (first magnet and second magnet in pair) (see col. 3 lines 24-25); a filter housing (separation chamber), the filter housing defining an input port (fluid inlet), and output port (fluid outlet), and one or more volumes within the filter housing (separation chamber) (see col. 3 lines 16-25); and a stack of a plurality of meshes (steel wool disposed mainly in plans), wherein the plurality of meshes comprises a first mesh, the first mesh comprising a plurality of wires, the stack of a plurality of meshes disposed within the filter housing, the first mesh in fluid communication with the input port, the plurality of wires comprising a magnetizable material (see col. 4 lines 9-14); wherein 
	Christensen does not teach that the separator is a hemofilter and the input port is configured to receive blood. 
	Kronick teaches a high gradient magnetic separator device (se col. 1 lines 8-9) with an input port configured to receive blood (biological entities, white blood cells) (see col. 3 lines 56-60).
	Christensen and Kronick are analogous invention in the art of high gradient magnetic separators. It would have been obvious to one skilled in the art before the effective filing date of the invention to configure the input port of Christensen to receive blood, as disclosed by Kronick, because through routine experimentation one skilled in the art would have found appropriate materials to filter with a known filtration device. Applying a known technique to a known device (method or product) ready for improvement to yield predictable results is likely to be obvious (see KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007), MPEP § 2143, D.).

Regarding Claim 42:


Regarding Claim 43:
	Christensen, as previously modified, teaches the hemofilter assembly of claim 39 wherein the plurality of meshes are arranged in a random and non-aligned configuration (mainly disposed in planes, as the strands are not all in planes they are random and non-aligned) (see Christensen col. 6 lines 45-46).

Regarding Claim 50:
	Christensen, as previously modified, teaches the hemofilter assembly of claim 39 wherein the first magnet is one of a plurality or pair of magnets (pair of magnets) (see col. 6 lines 11-17).

Regarding Claim 52:
	Christensen, as previously modified, teaches the e hemofilter assembly of claim 39 further comprising a second magnet, wherein the first magnet and the second magnet are arranged on opposing sides of the filter housing (see Christensen col. 6 lines 11-17, figs. 1-3).

Claim 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christensen (USPN 4,769,130) in view of Kronick (USPN 4,375,407) as applied to claim 39, and further in view of Rupp (USPN 4,544,482).

Regarding Claim 51:
	Christensen, as previously modified, teaches the hemofilter assembly of claim 39.
	Christensen is silent as to the aperture spacing in the first mesh.
	Rupp teaches a magnetic separation device wherein the aperture spacing in the first mesh ranges from about 10 to about 1000 microns (mesh widths of about 100 and 0.2 mm) (see col. 5 lines 35-39).
	Christensen, Kronick, and Rupp are analogous inventions in the art of high gradient magnetic separation. It would have been obvious to one skilled in the art to replace the magnetic mesh of Christensen with the magnetic mesh of Rupp, having an aperture spacing range from about 10 to 1000 microns because it is the simple substitution of one known magnetic mesh used for separation with another known magnetic mesh used for separation, obviously relisting in the removal of magnetic particles from fluid, with an expectation of success. The simple substitution of one known element for another is likely to be obvious
when predictable results are achieved (see KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007), MPEP § 2143, B.).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE A NORRIS whose telephone number is (571)272-5133. The examiner can normally be reached M-Th 7:30-5 F: 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CLAIRE A NORRIS/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        3/18/2022